UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

MUHAMMAD AHMAD ABDALLAH        :
AL-ANSI,                       :
                               :
     Petitioner,               :
                               :
     v.                        :       Civil Action No. 08-1923 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :

                               ORDER

     Based upon an on-the-record conference call with all counsel,

and with the Government taking no position, the Court grants

Petitioner’s request for a continuance, and it is hereby

     ORDERED, that there will be a conference call with all counsel

on June 9, 2011, at 10:00 a.m. The Court will expect Petitioner’s

counsel, after consulting with Petitioner, to have made final

decisions about how they wish to proceed on all aspects of the

Complaint filed.




                                        /s/
March 30, 2011                         Gladys Kessler
                                       United States District Judge


Copies to:   Attorneys of Record via ECF